Citation Nr: 1616624	
Decision Date: 04/26/16    Archive Date: 05/04/16

DOCKET NO.  06-14 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney


ATTORNEY FOR THE BOARD

M. Hannan, Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from March 1971 to June 1983.  The Veteran died in May 2004, and the appellant is the Veteran's surviving spouse.

This matter originally came before the Board of Veterans Appeals (Board) on appeal from a November 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office in North Little Rock, Arkansas (RO) that denied the appellant's claim of entitlement to service connection for the cause of the Veteran's death.  The Board remanded the case for additional development in May 2014; the case has now been returned to the Board for appellate review.

This appeal was processed using the VA paperless claims processing system.  Accordingly, any future consideration of this Veteran's case must take into account the existence of this electronic record. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appellant contends that the Veteran's cause of death (hepatocellular carcinoma (HCC)) was related to his hepatitis C infection and that the Veteran acquired this viral infection while he was on active duty.  In the alternative, the appellant contends that the Veteran's fatal HCC was related to his in-service exposure to herbicidal agents.

A determination has been made that additional development is necessary.  Accordingly, further appellate consideration will be deferred and this case is REMANDED for action as described below.

The United States Court of Appeals for Veterans Claims (Court) has held that a remand by the Court or the Board confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  

The May 2014 Board remand directives specifically stated that the RO was to search, at the National Personnel Records Center, or other appropriate sources, for the rest of the Veteran's service medical treatment records.  Here, it appears that the National Records Personal Center (NPRC) and the Records Management Center were contacted in the search for records.  The Veteran's service medical treatment records already in evidence indicate that the Veteran was hospitalized on four occasions on the Psychiatric Service at the Frankfurt Army Regional Medical Center for treatment of alcoholism; the evidence of record includes a two-page narrative summary from a March 1983 hospitalization and one page from an April 1983 hospitalization.  However, it is unclear whether any search was made for any hospital records or any psychiatric records dated between August 1982 and June 1983, when the Veteran was stationed in Germany.  The Board notes that in-service hospitalization records and mental health records are sometimes stored at the NPRC separately from a veteran's other service treatment records.  A remand is required for the purpose of obtaining any such separately stored records which may exist.

The claims file also contains evidence indicating that the Veteran was in receipt of disability benefits from Social Security Administration (SSA) prior to his death; it is unknown whether this grant of benefits was based on liver disease (to include HCC, cirrhosis of the liver and hepatitis C infection).  When VA has actual notice of the existence of relevant SSA records, the duty to assist includes requesting those records from the SSA.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010) (finding that VA must seek to obtain relevant records under 38 U.S.C.A. § 5103A when "there exists a reasonable possibility that the records could help the veteran substantiate his claim for benefits"); see also Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992) (finding VA's duty to assist specifically includes requesting information from other Federal departments).  This duty extends to obtaining a copy of the SSA decision awarding or denying benefits.  Id. at 371.  Because SSA records are potentially relevant to the Board's determination in this case, VA is obliged to attempt to obtain and consider those records.  Therefore, on remand, the Veteran's complete SSA records should be obtained. 

The appellant contends that the Veteran had a chronic hepatitis C infection; however, the current evidence of record does not include any laboratory results documenting any such infection.  Review of the Veteran's VA treatment records reveals that, in May 2001, the Veteran underwent a hepatitis C screen but he declined to answer questions about his hepatitis C risk and no laboratory tests for hepatitis C were ordered at that time.  An August 2001 note indicates that a hepatitis profile was ordered, but no associated laboratory results are included in the evidence of record.  A February 2004 note indicates that the Veteran was positive for the hepatitis C antibody, but the associated laboratory results are not of record.  In addition, none of the private medical records in evidence include any laboratory results related to hepatitis C.  Thus, the originating agency should obtain all results from laboratory blood tests for hepatitis for the Veteran.

As directed by the May 2014 Board remand, a VA medical opinion was obtained.  The reviewing VA physician opined that the Veteran's HCC was less likely than not related to his military service.  However, the physician also stated that no treatment for alcohol abuse was identified.  The Board finds that this opinion is inadequate because the Veteran was hospitalized in service on four occasions for treatment of alcoholism and he was also hospitalized at least twice after his service discharge for treatment of alcohol dependence.  In addition, the opinion does not address whether the Veteran had hepatitis C or what role that played in his demise.  See Barr v. Nicholson, 21 Vet. App. 303, 311(2007) (once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one).  Therefore, on remand, a medical opinion addressing these matters must be obtained.

In D'Aries v. Peake, 22 Vet. App. 97, 105 (2008), the Court held that there must be substantial compliance with the terms of a Board remand.  Those requirements have not yet been fulfilled and the case, regrettably, must again be remanded.  

Therefore, to ensure full compliance with due process requirements, this case is REMANDED to the AMC/RO for the following:

1.  Search, at the National Personnel Records Center, or other appropriate sources, for the Veteran's service psychiatric and hospital treatment records relating to his treatment for alcoholism at the Frankfurt Army Regional Medical Center when he was stationed in Germany 1982-1983.  The Board again notes that service hospitalization records and mental health records are sometimes stored separately from other service medical records, and a specific request must be made for such separately stored records.  If any location contacted suggests other sources, those sources must be encompassed by the search.  Ensure that any copies included in the claims file are legible.

2.  Contact the Social Security Administration to obtain all the medical records associated with the Veteran's application(s) for benefits, as well as copies of all of the medical records upon which any decision concerning the Veteran's entitlement to disability benefits was based and any SSA Administrative Law Judge (ALJ) decision along with the associated List of Exhibits.  Associate those records with the claims file.  

3.  Obtain all of the Veteran's outstanding pertinent VA medical treatment records; in particular obtain all laboratory tests results dated between 2001 and 2004, to include the reports of all hepatitis and liver function studies, and associate them with the claims file.  Obtain all private records of blood test results for hepatitis and liver function studies as well, if any.

4.  To the extent there is an attempt to obtain any of these records that is unsuccessful, the claims file must contain documentation of the attempts made.  The appellant and her attorney must also be informed of the negative results and be given an opportunity to secure the records.

5.  After accomplishing the above development and after completing any additional notification and/or development action deemed warranted by the record, arrange for the Veteran's records to be reviewed for a determination of the cause of the Veteran's death by a gastroenterologist with experience treating hepatitis or, as a second choice, an oncologist with experience treating HCC.  The reviewer must review the electronic file and any relevant records contained in the electronic file that are not available to the reviewer must be otherwise made available to the reviewer.

The reviewer is requested to provide an opinion as to the medical probability that the fatal HCC is related to any aspect of the Veteran's service.  The reviewer must provide an opinion as to the following questions:

a.  In general, what tests are performed to assess liver function?  Explain the results of the Veteran's in-service liver enzyme tests conducted in 1983.  If any were abnormal, what was the likely cause of the elevated liver enzymes, if any?

b.  Discuss the blood tests available for diagnosing hepatitis C in general.  How is acute hepatitis C identified versus chronic hepatitis C?  What does it mean to be positive for antibodies to hepatitis C?  

c.  Discuss all pertinent post-service laboratory test results that relate to whether or not the Veteran was experiencing hepatic pathology of any kind.  Do the laboratory results show chronic infection with hepatitis C?  Explain why, to include onset date, or why not. 

d.  What is known about the etiologic causes of cirrhosis of the liver?  Are there any known risk factors?  List them.  Was the Veteran ever diagnosed with cirrhosis of the liver?  If so, what was the likely cause of the cirrhosis?  Explain.

e.  What is known about the etiologic causes of HCC?  Are there any known risk factors?  List them.  Discuss gender, age, race, alcohol consumption, viral infections and exposure to herbicides.

f.  Is there any etiologic connection between the claimed in-service exposure to herbicides and the development of the HCC?  Explain why or why not.  

g.  If the Veteran had hepatitis C, is there any etiologic connection between any in-service incident and the development of the hepatitis C?  Explain why or why not.  Discuss the contentions that the hepatitis C infection was related to dental work performed in service, scratches on the hand possibly from contact with an opponent's tooth during an in-service fight and/or in-service inoculations.   

h.  Is there any etiologic connection between any in-service incident and the development of the HCC?  Explain why or why not.  

The reviewer must identify the information on which the opinions are based.  The opinions must adequately summarize the relevant history and clinical findings, and provide a detailed explanation as to all medical conclusions rendered.  

In assessing the relative likelihood as to origin and etiology of any liver pathology, the reviewer must apply the standard of whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that the Veteran's liver pathology was causally or etiologically related to any incident of his active service, or whether such a causal or etiological relationship is unlikely (i.e., less than a 50 percent probability), with the rationale for any such conclusion set out in the report.

Note:  As used above, the term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

If any opinion and supporting rationale cannot be provided without invoking processes relating to guesses or judgment based upon mere conjecture, the reviewer must clearly and specifically so specify in the report, and explain why.  In this regard, if the reviewer concludes that there is insufficient information to provide an etiologic opinion without result to mere speculation, the reviewer must state whether the inability to provide a definitive opinion was due to a need for further information (with said needed information identified) or because the limits of medical knowledge had been exhausted regarding the cause of the Veteran's liver pathology.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

6.  Upon receipt of the VA physician reviewer's report, conduct a review to verify that all requested findings and opinions have been offered.  If information is deemed lacking, refer the report to the VA reviewing physician for corrections or additions.  See 38 C.F.R. § 4.2 (If the findings on an examination report do not contain sufficient detail, it is incumbent upon the rating board to return the examination report as inadequate for evaluation purposes.).

7.  Thereafter, readjudicate the appellant's 38 C.F.R. § 3.312 claim.  The readjudication must reflect consideration of all the evidence of record and be accomplished with application of all appropriate legal theories, case law, statutes and regulations.

8.  If the benefit sought on appeal remains denied, the appellant and her attorney must be provided a Supplemental Statement of the Case (SSOC), containing notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time must be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

